[Cite as State v. Williard, 2011-Ohio-193.]


                                         COURT OF APPEALS
                                       HOLMES COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


                                                :   JUDGES:
STATE OF OHIO                                   :   Julie A. Edwards, P.J.
                                                :   W. Scott Gwin, J.
                          Plaintiff-Appellee    :   John W. Wise, J.
                                                :
-vs-                                            :   Case No. 10CA002
                                                :
                                                :
JONATHAN WILLIARD                               :   OPINION

                     Defendant-Appellant




CHARACTER OF PROCEEDING:                             Criminal Appeal from Holmes County
                                                     Court of Common Pleas Case No.
                                                     09-CR-086

JUDGMENT:                                            Affirmed

DATE OF JUDGMENT ENTRY:                              January 19, 2011

APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

E. CHRISTOPHER OEHL                                  DOUGLAS A. MILHOAN
Holmes County Prosecutor                             P.O. Box 347
164 East Jackson Street                              Middlebranch, Ohio 44652
Millersburg, Ohio 44654
[Cite as State v. Williard, 2011-Ohio-193.]


Edwards, P.J.

        {¶1}     Defendant-appellant, Jonathan Williard, appeals his sentence from the

Holmes County Court of Common Pleas on two counts of telecommunications

harassment and one count of violation of a protection order. Plaintiff-appellee is the

State of Ohio.

                                 STATEMENT OF THE FACTS AND CASE

        {¶2}     On November 12, 2009, a Bill of Information was filed alleging that

appellant had committed two counts of telecommunications harassment in violation of

R.C. 2917.21(B), misdemeanors of the first degree, and one count of violation of a

protection order in violation of R.C. 2919.27(A)(2), also a misdemeanor of the first

degree. On November 17, 2009, appellant entered a plea of guilty to the Bill of

Information and was sentenced, pursuant to a joint sentencing agreement, to serve 180

days in jail on each charge, to be served consecutively for a total sentence of 540 days

in jail. As memorialized in a Judgment Entry filed on the same day, appellant’s sentence

was suspended upon condition that appellant successfully complete one year of

Intensive Supervision and three years of basic supervision by the Adult Probation

Department.

        {¶3}     On November 30, 2009, a Motion to Revoke appellant’s community

control was filed. At an adjudicatory hearing on December 17, 2009, appellant entered a

plea of admission to such motion. A dispositional hearing was scheduled for January

26, 2010. Pursuant to a Journal Entry filed on January 27, 2010, appellant was

sentenced to serve his previously ordered jail sentence of 540 days. Appellant was

given credit for 59 days of time served, leaving a remaining jail sentence of 481 days.
Holmes County App. Case No. 10CA002                                                     3


       {¶4}   Appellant now raises the following assignment of error on appeal:

       {¶5}   “THE IMPOSITION OF A JAIL SENTENCE IN THIS CASE IMPOSES AN

UNNECESSARY BURDEN ON LOCAL RESOURCES.”

                                                  I

       {¶6}   Appellant, in his sole assignment of error, argues that the imposition of a

jail sentence on him imposes an unnecessary burden on local resources.

       {¶7}   As an initial matter, we note that appellant was not sentenced for his

violations, but rather for his underlying offenses. Appellant originally was sentenced to

540 days in jail after pleading guilty to telecommunications harassment and violating a

protection order.    He was placed on community control and his sentence was

suspended. After he was found guilty of violating his community control, appellant’s

sentence was imposed. Appellant has failed to provide this Court with a transcript of his

original sentencing hearing.     Without the transcript, this Court cannot say whether,

based on the facts of the underlying offenses, appellant’s sentence was excessive.

There is no rendition of the underlying facts in the case file.

       {¶8}   Moreover, because appellant agreed to the sentence that was imposed

upon him at the original sentencing hearing, the sentencing judge did not need to justify

the sentence. See, for example, State v. Porterfield, 106 Ohio St. 3d 5, 2005-Ohio-

3095, 829 N.E.2d 690.

       {¶9}   Finally, appellant argues that his sentence is an unnecessary burden

because he has accepted responsibility for his actions by pleading guilty to the

underlying charges and the probation violation and notes that this was his first probation

violation. Appellant, after a Motion to Revoke his Community Control was filed, entered
Holmes County App. Case No. 10CA002                                                      4


an admission to having consumed alcohol on one occasion.                 Appellant further

emphasizes that the probation violation involved consuming alcohol in his own home

and did not involve any attempt to contact or stalk the victim in the underlying case.

       {¶10} The transcript from the January 26, 2010, hearing reveals that while

appellant was on community control, the Sheriff’s Department responded to a

disturbance at his residence. Appellant was arrested for domestic violence. At the time

of his arrest, appellant was so intoxicated that he had to stay in restraints in a holding

cell due to his combative nature.       As a result, no breath testing was able to be

conducted. Appellant’s Probation Officer testified at the hearing before the trial court

that the situation created a risk to appellant and to others as well.

       {¶11} Based on the foregoing, we find that appellant has not demonstrated that

imposition of a jail sentence imposed an unnecessary burden on local resources.
Holmes County App. Case No. 10CA002                                            5


       {¶12} Appellant’s sole assignment of error is, therefore, overruled.

       {¶13} Accordingly, the judgment of the Holmes County Court of Common Pleas

is affirmed.



By: Edwards, P.J.

Gwin, J. and

Wise, J. concur

                                                   ______________________________



                                                   ______________________________



                                                   ______________________________

                                                                JUDGES

JAE/d1001
[Cite as State v. Williard, 2011-Ohio-193.]


                IN THE COURT OF APPEALS FOR HOLMES COUNTY, OHIO

                                     FIFTH APPELLATE DISTRICT


STATE OF OHIO                                     :
                                                  :
                             Plaintiff-Appellee   :
                                                  :
                                                  :
-vs-                                              :       JUDGMENT ENTRY
                                                  :
JONATHAN WILLIARD                                 :
                                                  :
                         Defendant-Appellant      :       CASE NO. 10CA002




       For the reasons stated in our accompanying Memorandum-Opinion on file, the

judgment of the Holmes County Court of Common Pleas is affirmed. Costs assessed to

appellant.




                                                      _________________________________


                                                      _________________________________


                                                      _________________________________

                                                                   JUDGES